One of Ariel Investments’ guiding principles is to communicate openly with our shareholders so they may gain a clear understanding of our investment philosophy, portfolio decisions and results, as well as our opinions on the underlying market. In reviewing the materials contained in The Patient Investor and this Quarterly Report, please consider the information provided on this page. While our investment decisions are rooted in detailed analysis, it is important to point out that actual results can differ significantly from those we seek. We candidly discuss a number of individual companies. Our opinions are current as of the date they were written but are subject to change. We want to remind investors that the information in this report is not sufficient on which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. Ariel Fund, Ariel Appreciation Fund and Ariel Discovery Fund invest primarily in small and/or midsized companies. Investing in small and mid-cap stocks is riskier and more volatile than investing in large cap stocks, in part because smaller companies may not have the scale, depth of resources and other assets of larger firms. Ariel Fund and Ariel Appreciation Fund often invest a significant portion of their assets in companies within the consumer discretionary and financial services sectors and their performance may suffer if these sectors underperform the overall stock market. Additionally, Ariel Focus Fund invests in large-capitalization stocks and is a non-diversified fund, which means its investments are concentrated in fewer names than diversified funds. Ariel Focus Fund generally holds 20 stocks and therefore may be more volatile than a more diversified investment. Equity investments are affected by market conditions. Performance data quoted is past performance and does not guarantee future results. The performance stated in this document assumes the reinvestment of dividends and capital gains. We caution shareholders that we can never predict or assure future returns on investments. The investment return and principal value of an investment with our Funds will fluctuate over time so that your shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted in this report. For the period ended June 30, 2011, the average annual total returns for the one-, five- and ten-year periods for Ariel Fund and Ariel Appreciation Fund were +42.55%, +3.85% and +6.85%; and +40.78%, +6.69% and +6.96%, respectively. For the period ended June 30, 2011, the average annual total returns of Ariel Focus Fund for the one- and five-year and since inception (June 30, 2005) periods were +30.35%, +2.24% and +2.62%. Ariel Discovery Fund has an inception date of January 31, 2011, and does not yet have performance for the one-, five-, and ten-year periods. For the period ended June 30, 2011, the total return of Ariel Discovery Fund since inception was – 5.30%. To access our performance data current to the most recent month-end, visit our website, arielinvestments.com. As of September 30, 2010, Ariel Fund and Ariel Appreciation Fund had annual expense ratios of 1.06% and 1.18%, respectively. As of September 30, 2010, Ariel Focus Fund had an annual net expense ratio of 1.25% and a gross expense ratio of 1.58%. The Fund’s adviser, Ariel Investments, LLC, is contractually obligated to waive fees or reimburse expenses in order to limit Ariel Focus Fund’s total annual operating expenses to 1.25% of net assets through the end of the fiscal year ending September 30, 2012. After that date, there is no assurance such expenses will be limited. Ariel Discovery Fund has an estimated annual expense ratio of 4.02%. Because Ariel Discovery Fund is new, expenses are based on estimated amounts for the current fiscal year. The Fund’s adviser, Ariel Investments, LLC, is contractually obligated to waive fees or reimburse expenses in order to limit the Fund’s total annual operating expenses to 1.50% of net assets through the end of the fiscal year ending September 30, 2014. After that date, there is no assurance that such expenses will be limited. Investors should consider carefully the investment objectives, risks, and charges and expenses before investing. For a current summary prospectus or full prospectus which contains this and other information about the Funds offered by Ariel Investment Trust, call us at 800.292.7435 or visit our website, arielinvestments.com. Please read the summary prospectus or full prospectus carefully before investing.Distributed by Ariel Distributors, LLC, a wholly owned subsidiary of Ariel Investments, LLC. ARIEL INVESTMENT TRUST c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 800.292.7435 | arielinvestments.com Turtle TalkNeed another good reason to choose eDelivery? Sign up for this service by August 31st for a chance to win an Apple iPAD 2! With eDelivery, you receive your account statements, quarterly fund reports and annual prospectus online rather than by regular mail. This not only decreases clutter in your mailbox, but also lowers overall fund expenses by reducing paper and postage costs.And best of all, eDelivery is convenient, safe and free. Don’t delay — go to arielinvestments.com to sign up for eDelivery. For eligibility requirements and complete official sweepstakes rules, visit arielinvestments.com. No purchase necessary to enter sweepstakes. A purchase will not improve your chances of winning. Sweepstakes ends August 31, 2011. Restrictions apply. Void in Colorado. Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their originalcost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for Ariel Fund and Ariel Appreciation Fund may be obtained by visiting our website, arielinvestments.com. Dear Fellow Shareholder:For the quarter ended June 30, 2011, Ariel Fund gave back some recent gains, falling -2.52%. During the same period, the Russell 2500 Value Index lost -1.47%, while the broader Russell 2500 Index dropped -0.59%. Meanwhile, the broad market as measured by the S&P 500 Index was virtually flat with its +0.10% gain. While the stock market moved in fits and starts for most of the quarter—with a seven-week decline offset by a late surge—the Fund was most negatively impacted by weakness in the consumer discretionary and financial services names. Despite these recent losses, we remain enthusiastic about the quality and composition of the underlying portfolio and view our stocks as having taken somewhat of a breather after such a stellar run. As you know, Ariel Fund has been on a tear on the heels of the financial crisis, having surged +233.87% cumulatively since the March 9, 2009 market bottom through June 30th versus +150.03% for the Russell 2500 Value Index, +153.64% for the Russell 2500 Index and +104.73% for the S&P 500 Index. While we are pleased with this rebound, as patient investors, we remain fixated on the long-term. As such, we believe the nearly 25-year, top quintile performance record of Ariel Fund speaks volumes for our style of patient investing.1 For the quarter ended June 30, 2011, Ariel Appreciation Fund managed a +0.99% return which was ahead of the -0.69% decline of the Russell Midcap Value Index as well as the +0.42% gain of the Russell Midcap Index. Strong performance among our consumer discretionary and producer durables stocks as well as our sole technology name Dell Inc. (DELL) offset weakness in the financials area. We believe continued strength in the Fund is a testament to our willingness to go against the grain as aggressive buyers during the worst of the financial crisis. For the three years ending June 30th—which includes the dramatic decline and rebound—Ariel Appreciation Fund has averaged +12.35% versus +6.35% for the Russell Midcap Value Index, +6.46% for the Russell Midcap Index and +3.34% for the S&P 500 Index. Furthermore, we are especially pleased with the long-term rankings of Ariel Appreciation Fund. For the trailing three years, it ranks in the top 1%; for the five years, it ranks in the top 5%; for the past 10 years and trailing 15 years, it ranks in the top deciles within its Lipper Multi-Cap Core category.2 1 Lipper, Inc. is a nationally recognized organization that reports performance and calculates rankings for mutual funds based on total returns. The rankings quoted reflect the since inception ranking of Ariel Fund within its fund category. Lipper classifies Ariel Fund as a Mid-Cap Core Fund. For the period ended June 30, 2011, the rankings of Ariel Fund for the one-, five-, ten-year and since inception (11/06/86) periods were in the 10th percentile (33 out of 334 funds), 62nd percentile (153 out of 246 funds), 38th percentile (55 out of 146 funds) and 20th percentile (2 out of 9 funds) among Mid-Cap Core Funds. 2 The rankings quoted reflect the since inception ranking of Ariel Appreciation Fund within its fund category. Lipper classifies Ariel Appreciation Fund as a Multi-Cap Core Fund. For the period ended June 30, 2011, the rankings of Ariel Appreciation Fund for the one-, three- five-, ten- and 15-year periods were in the 3rd percentile (22 out of 826 funds), 1st percentile (7 out of 725 funds), 5th percentile (30 out of 605 funds), 10th percentile (28 out of 294 funds) and 10th percentile (10 out of 103 funds) among Multi-Cap Core Funds. The Patient Investor June 30, 2011 2 Slow and Steady Wins the Race The Limits of Lessons There is a saying among basketball coaches: “you can’t teach height!” This oversimplification of a common trait of most successful basketball players got us thinking about key aspects of the investment management business that cannot be taught. While there is little question giants constantly hone their craft by reading and learning, in the world of money management there are some things that simply cannot be gleaned from study. The true greats—Warren Buffett, Peter Lynch and Sir John Templeton among others—possess some winning characteristics often found in short supply in the investing world. Having closely followed their careers over the years, we think without three essential and yet unteachable traits—vision, courage and determination—there is little possibility of long-term investment success. Vision Albert Einstein once declared: “Imagination is more important than knowledge.”3 According to his biographer, Walter Isaacson, “As a young student he never did well with rote learning. And later, as a theorist, his success came not from the brute strength of his mental processing power but from his imagination and creativity.”4 Like Einstein’s quantum physics, many oversimplify investing as a pure numbers game. By contrast, we view stock picking as a creative endeavor—one in which the art trumps the science. As such, we are convinced the greatest investors possess a distinct vision. They see the world from a unique vantage point not unlike the varied creative expression that comes from painters, actors and writers. For example, in movie making you can give two great directors the same script and the end products will likely yield two very different films. Such is the case with skilled portfolio managers. They operate in the same world, can choose from the same pool of stocks, have access to the same public information, and yet the most talented have portfolios that are not reminiscent of any other you have ever seen. But alas, there is no creativity school. Yes, a school can help foster creativity or help cultivate imagination but if neither is there to begin with, nothing can be done. Alexander Hamilton reputedly once said, “Those who stand for nothing fall for anything.” For this very reason, creative investors embrace their visions as guiding stars. They must endure the chaos, noise and volatility of Wall Street. Moreover, while many investors are often uncomfortable standing alone, the notables are resigned to the fact that their bold, contrarian viewpoints will indeed cause them to zig when others zag. And on occasion—like late-celebrated artists ahead of their times—they too can be early and their perspectives can go unrealized for some time. Apropos of these points, investing great Warren Buffett noted: “I didn’t learn it in school or anything [but] it never bothered me if people disagreed with what I thought, as long as I felt I knew the facts.”5 Courage Winston Churchill once said, “Success is not final, failure is not fatal: It is the courage to continue that counts.” There is no teaching courage, however, you either have it or you don’t. Moreover, there is no way to know if someone is courageous until it matters most. It is easy to get lulled into thinking courage is common because there are many noteworthy instances of late—from Middle East uprisings, to modern-day war heroes, to the unbelievably selfless acts demonstrated by 9/11 rescuers—but true acts of courage are actually quite rare. The same increasingly rare moments of courage matter when it comes to investing. Case in point—while physical harm and financial loss are indeed very different, they actually trigger similar fight or flight responses. Of course, no one actually dies due to a bad day in the stock market, but the emotional response to losing money can make some feel a life or death situation is at hand. As Jason Zweig details in his book Your Money and Your Brain, “a financial loss or shortfall is a painful punishment that arouses an almost primitive fear…losing money can ignite the same fundamental fears you would feel if you encountered a charging tiger, got caught in a burning forest, or stood on the crumbling edge of a cliff.”6 3 Thus it is human nature to fear investment losses, and while even professional investors are not immune, the most talented have the ability to acknowledge and conquer their fears. Most important of all, when the investing masses opt for flight, the greats know it is time to fight. The skillful draw courage from deep knowledge and experience and in so doing they are able to overpower a primitive response with higher reason. Determination Many profess to be passionate, but few truly are. In fact, as with the word “love,” we believe passion is so overused in our modern lexicon that its meaning has been watered down. For this reason, we believe the truly extraordinary investor is not just passionate but determined and, again, there is no lesson plan for determination. The great investor is always seeking, always learning and never, ever satisfied. Such investors are relentless—eating, sleeping and breathing their portfolios. And even though determined investors must accept inevitable periods of underperformance, they are always focused on improvement. Our determination manifests itself in the form of rigorous balance sheet work, an endless search for independent verifications as well as obsessive reading to learn more and get better. Against this backdrop, we question, re-affirm and even refute our own investment theses regularly. The determined investor knows “[u]ltimately, it is the struggle that keeps us alive.”7 Portfolio Comings and Goings During the quarter, we added Simpson Manufacturing Co., Inc. (SSD) and Contango Oil & Gas Co. (MCF) to Ariel Fund. We bought Simpson, a manufacturer and marketer of building products, based on its 70% market share in the U.S. connector market. We purchased natural gas producer Contango based on its lean operations and proven capital allocation skill. The company also maintains no debt and substantial cash amounts on its balance sheet, providing stability to its operations. In addition, we exited CBS Corp. (CBS) as its market capitalization reached the upper limits for Ariel Fund. While we did not exit any positions in Ariel Appreciation Fund, we purchased shares of Newell Rubbermaid Inc. (NWL) whose Rubbermaid storage products, Sharpie pens and Graco strollers are well-known to consumers. We also initiated a position in Chesapeake Energy Corp. (CHK), which is the largest independent provider of natural gas in the United States. As always, we appreciate the opportunity to serve you and welcome any questions or comments you might have. You can also contact us directly at email@arielinvestments.com. Sincerely, John W. Rogers, Jr.
